

115 HR 1938 IH: President-Elect Release of Tax Return Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1938IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Garrett introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President-elect to submit copies to the Committee on House Administration of the
			 House of Representatives and the Committee on Rules and Administration of
			 the Senate of the Federal income tax returns filed for the 4 most recent
			 taxable years, and for other purposes.
	
 1.Short titleThis Act may be cited as the President-Elect Release of Tax Return Act of 2017. 2.Requiring President-elect to submit copies of income tax returns to Committees of Congress (a)SubmissionThe President-elect shall submit a copy of each Federal income tax return filed by such individual with the Internal Revenue Service for the 4 most recent taxable years to—
 (1)the chair and ranking minority member of the Committee on House Administration of the House of Representatives; and
 (2)the chair and ranking minority member of the Committee on Rules and Administration of the Senate. (b)Permitted redactionsThe President-elect may redact from the copy of any Federal income tax return submitted under this section any of the following:
 (1)Any Social Security number of any individual. (2)Any taxpayer identification number of any person.
 (3)Any account identification number. (4)Any name of any dependent of the taxpayer.
 (c)DeadlineThe President-elect shall submit the information required under this section not later than the date of the meeting of the Senate and House of Representatives held pursuant to section 15 of title 3, United States Code, to count the electoral votes for President and Vice President.
			3.Alternative disclosure of returns by Secretary of the Treasury; permitting disclosure of
 information by CommitteesSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
			
				(23)Disclosure of tax returns of president-elect candidates
 (A)Disclosure to Committees of Congress if candidate does not meet disclosure requirementsIf the President-elect does not submit a copy of a Federal income tax return to the chairs and ranking minority members of the Committees on House Administration of the House of Representatives and Rules and Administration of the Senate, as required under section 2 of the President-Elect Release of Tax Return Act of 2017, by the date specified in subsection (c) of such section (or if any such return so submitted is incomplete or inaccurate), the Secretary shall disclose such return to the chairs and ranking minority members of such Committees not later than 10 days after such date.
 (B)RedactionsThe Secretary shall redact the information described in paragraphs (1) through (4) of subsection (b) of section 2 of the President-Elect Release of Tax Return Act of 2017 with respect to a Federal income tax return of the President-elect before disclosing the return under subparagraph (A).
 (C)Public disclosure of informationThe chairs and ranking minority members of the Committees referred to in subparagraph (A) may disclose any information contained in a return submitted by the President-elect under section 2 of the President-Elect Release of Tax Return Act of 2017 or disclosed by the Secretary under subparagraph (A).
					.
		